          Case 1:20-cv-00727-DGL Document 15 Filed 08/10/21 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

JILL A. o/b/o J.S.E.W.,
                                                                      DECISION AND ORDER
                                       Plaintiff,
                                                                      20-CV-0727L

                       v.


KILOLO KIJAKAZI,
Acting Commissioner of Social Security,

                              Defendant.
________________________________________________



       Plaintiff, on behalf of her minor son, J.S.E.W. (“claimant”), appeals from a denial of

supplemental security income benefits by the Commissioner of Social Security (“the

Commissioner”), based on the Commissioner’s finding that J.S.E.W. was not disabled.

       Plaintiff protectively filed an application for Supplemental Security Income on J.S.E.W.’s

behalf on January 23, 2017, claiming disability as of that date. Plaintiff’s application was initially

denied on March 10, 2017. Plaintiff requested a hearing, which was held on January 15, 2019

before Administrative Law Judge (“ALJ”) Paul Georger. (Dkt. #8 at 15). On March 21, 2019, the

ALJ issued a decision concluding that J.S.E.W. was not disabled. (Dkt. #8 at 15-32). That decision

became the final decision of the Commissioner when the Appeals Council denied review on April

15, 2020. (Dkt. #8 at 1-3). Plaintiff now appeals.

       Plaintiff has moved (Dkt. #9) and the Commissioner has cross moved (Dkt. #12) for

judgment on the pleadings pursuant to Fed. R. Civ. Proc. 12(c). For the reasons that follow, I find
               Case 1:20-cv-00727-DGL Document 15 Filed 08/10/21 Page 2 of 7




that the Commissioner’s decision is not supported by substantial evidence and was the product of

legal error, and that remand is appropriate.

                                          DISCUSSION

          I.       Relevant Standards

          Because J.S.E.W. is a child, a particularized, three-step sequential analysis is used to

determine whether he is disabled. First, the ALJ must determine whether the child is engaged in

substantial gainful activity. See 20 CFR §416.924. If so, the claimant is not disabled. If not, the

ALJ proceeds to step two, and determines whether the claimant has an impairment, or combination

of impairments, that is “severe” within the meaning of the Act. If not, the analysis concludes with

a finding of “not disabled.” If so, the ALJ continues to step three.

          At step three, the ALJ examines whether the claimant’s impairment meets or equals the

criteria of a listed impairment. If the impairment meets or medically equals the criteria of a listing

and meets the durational requirement (20 CFR §416.924) – that is, if the child’s impairments are

functionally equivalent in severity to those contained in a listed impairment – the claimant is

disabled. If not, he is not disabled. In making this assessment, the ALJ must measure the child’s

limitations in six domains: (1) acquiring and using information; (2) attending and completing tasks;

(3) interacting and relating with others; (4) moving about and manipulating objects; (5) caring for

himself; and (6) health and physical well-being. Medically determinable impairments will be found

to equal a listed impairment where they result in “marked” limitations in two or more domains of

functioning, or an “extreme” limitation in one or more. 20 CFR §§416.926a(a), (d) (emphasis

added).




                                                  2
           Case 1:20-cv-00727-DGL Document 15 Filed 08/10/21 Page 3 of 7




       The Commissioner’s decision that J.S.E.W. is not disabled must be affirmed if it is

supported by substantial evidence, and if the ALJ applied the correct legal standards. See 42 U.S.C.

§405(g); Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir.2002).

       II.     The ALJ’s Decision

       The ALJ initially found that since the January 23, 2017 application date, J.S.E.W. (4 years

old at the time of the application) has had the severe impairments of attention deficit hyperactivity

disorder (“ADHD”) and asthma. (Dkt. #8 at 18). The ALJ proceeded to analyze whether J.S.E.W.

has any “marked” or “extreme” limitations in any of the six domains of functioning.

       Based on the medical, educational and testimonial evidence presented, the ALJ concluded

that during the relevant period, J.S.E.W. has had a less than marked limitation in acquiring and

using information, a less than marked limitation in attending and completing tasks, a marked

limitation in interacting and relating with others, no limitation in moving about and manipulating

objects, a less than marked limitation in caring for himself, and a less than marked limitation in

health and physical well-being. The ALJ accordingly concluded that J.S.E.W. is “not disabled.”

(Dkt. #8 at 24-31).

       III.    The ALJ’s Assessment of the Opinions of Record

       Plaintiff argues that the ALJ failed to properly evaluate, or afford sufficient credit to, the

November 21, 2018 opinion of plaintiff’s treating psychiatrist, Dr. Joshua Russell. (Dkt. #8 at

375-79).

       It is well settled that under the treating physician rule that was in place at the time the

plaintiff’s application was filed, an ALJ is obligated to grant controlling weight to the opinion of

a treating physician, so long as it was “well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial evidence in [the]


                                                 3
           Case 1:20-cv-00727-DGL Document 15 Filed 08/10/21 Page 4 of 7




record.” 20 C.F.R. §§404.1527(c)(2). Where an ALJ declines to grant controlling weight to a

treating physician’s opinion, he must set forth “good reasons” for having done so. Halloran v.

Barnhart, 362 F.3d 28, 32-33 (2d Cir. 2004). Failure to furnish such reasons is reversible error.

       Dr. Russell stated that his opinion was based on monthly treatment visits from November

22, 2017 through October 17, 2018. He diagnosed J.S.E.W. with ADHD, Opposition Defiant

Disorder (“ODD”), and separation anxiety disorder, and noted that J.S.E.W. received regular

psychotherapy and medication for those conditions. He indicated that J.S.E.W. demonstrated

significant anxiety, hyperactivity, and impulsivity, and was prone to tantrums and physical

aggression. Dr. Russell opined that J.S.E.W. had marked limitations with respect to social

functioning, personal functioning, attending and completing tasks, interacting with others, and

caring for himself, and moderate limitations in acquiring and using information. (Dkt. #8 at

375-79).

       The ALJ gave “partial” weight to Dr. Russell’s opinion, tacitly declining to credit

J.S.E.W.’s ODD and separation anxiety disorder diagnoses at step two, and largely rejecting the

functional limitations Dr. Russell described. In so doing, the ALJ merely stated that “Dr. Russell’s

findings and diagnoses are consistent with the record, but the suggested limitations exceed those

supported by the evidence.” (Dkt. #8 at 23).

       Plaintiff argues that the ALJ failed to properly apply the treating physician rule to Dr.

Russell’s opinion, or to supply “good reasons” for rejecting the diagnoses and limitations Dr.

Russell identified.

       The Court agrees. Initially, this Court’s review of whether the ALJ’s reasons for

discounting Dr. Russell’s opinion were “good reasons” is largely frustrated by the ALJ’s failure to

specify the “evidence” that he believed was unsupportive of Dr. Russell’s findings. To the extent


                                                 4
          Case 1:20-cv-00727-DGL Document 15 Filed 08/10/21 Page 5 of 7




that the ALJ’s reasoning can be guessed-at by taking note of which opinion the ALJ did give

controlling weight, that opinion did not constitute substantial evidence of record sufficient to

undermine Dr. Russell’s opinion or to support the ALJ’s findings.

       Specifically, in making his findings concerning J.S.E.W.’s severe impairments at step two,

and again with respect to J.S.E.W.’s limitations at step three, the ALJ afforded “substantial” weight

to the March 9, 2017 opinion of state agency medical consultant Dr. Jennifer A. Meyer (Dkt. #8

at 71-80, 368-70), and fully credited all of the diagnoses and most of the levels of functional

limitation that she described. Dr. Meyer did not examine J.S.E.W., but reviewed the “record” and

noted diagnoses of asthma and ADHD, resulting in marked limitations in social interaction, less

than marked limitations in attending and completing tasks, self-care, and health and physical

well-being, and no limitations in the remaining two domains. In granting substantial weight to that

opinion, the ALJ stated only that “the findings, diagnoses and limitations are consistent with the

record.” (Dkt. #8 at 23).

       In so doing, the ALJ again failed to specify the evidence upon which he was relying.

Moreover, the ALJ overlooked the fact that Dr. Meyer’s opinion, which was rendered at the initial

level of agency review of plaintiff’s application, was based on a mere fraction of the record. The

evidence reviewed by Dr. Meyer did not include Dr. Russell’s opinion, J.S.E.W.’s complete

psychiatric treatment records, function reports completed by J.S.E.W.’s mother, or any of

J.S.E.W.’s educational records, including his Individualized Education Plan (“IEP”) and the

opinion of J.S.E.W.’s special education teacher, Mrs. Kathleen Patterson, who noted “obvious”

problems occurring daily in five of the six domains of functioning. (Dkt. #8 at 230-38). As such,

to the extent that the ALJ implicitly concluded that Dr. Meyers’ opinion meaningfully contradicted




                                                 5
          Case 1:20-cv-00727-DGL Document 15 Filed 08/10/21 Page 6 of 7




that of Dr. Russell, or otherwise provided a “good reason” for declining to grant Dr. Russell’s

opinion controlling weight, that conclusion was erroneous and insufficiently supported.

       In sum, because the ALJ failed to apply the treating physician rule or to identify any

evidence contradicting Dr. Russell’s diagnoses and opinion, and because careful consideration of

the reviewing physician opinion that the ALJ did credit does not assist the Court to divine ALJ’s

reasoning, I find that the ALJ’s decision was not supported by substantial evidence and was the

product of legal error.

       Nor were the ALJ’s errors harmless. To the extent the ALJ erred at step two by failing to

consider whether the ODD and separation anxiety disorder diagnosed by Dr. Russell were severe

impairments, and by failing to consider their impact during later steps of the analysis regardless of

whether they were severe, a proper consideration of those diagnoses has the potential to alter the

ALJ’s disability finding. Furthermore, because the ALJ already determined that J.S.E.W. had

marked limitations in the domain of interacting and relating with others, any reweighing of Dr.

Russell’s opinion that credited his finding of marked limitations in one of the other four domains

for which he opined “marked limitations” would compel a finding of disability.



                                         CONCLUSION

       For the foregoing reasons, I find that the ALJ’s decision is not supported by substantial

evidence and was the product of legal error. The Commissioner’s cross motion for judgment on

the pleadings (Dkt. #12) is denied, plaintiff’s motion for judgment on the pleadings (Dkt. #9) is

granted, and the matter is remanded for further proceedings.

       On remand, the ALJ is instructed to reconsider J.S.E.W.’s severe impairments at Step Two,

to reassess the opinions of record with a detailed and well-reasoned application of the treating


                                                 6
         Case 1:20-cv-00727-DGL Document 15 Filed 08/10/21 Page 7 of 7




physician rule, and to supplement the record with such additional evidence, if any, that the ALJ

deems necessary to complete the record, including but not limited to opinions or clarification from

treating sources, and educational records.

       IT IS SO ORDERED.



                                      _______________________________________
                                               DAVID G. LARIMER
                                              United States District Judge
Dated: Rochester, New York
       August 10, 2021.




                                                7
